Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We have issued our report dated June 29, 2011, with respect to the financial statements and supplemental schedule included in the Annual Report of General Communication, Inc. 401(k) Plan on Form 11-K for the year ended December31,2010.We hereby consent to the incorporation by reference of said report in the Registration Statement of General Communication, Inc. on Forms S-8 (File No. 3360728 effective April5,1993, File No. 333-08760 effective September27,1995, File No. 333-66877 effective November6,1998, File No. 333-45054 effective September1,2000, File No. 333-106453 effective June25,2003, File No. 333-152857, effective August7,2008, and File No. 333-165878 effective April 2, 2010). /s/ GRANT THORNTON, LLP Portland, Oregon June 29, 2011
